                                                                                         United States District Court
                                                                                           Southern District of Texas

                                                                                              ENTERED
                        IN THE UNITED STATES DISTRICT COURT                                  March 06, 2020
                        FOR THE SOUTHERN DISTRICT OF TEXAS                                 David J. Bradley, Clerk
                                  HOUSTON DIVISION

STRIKE, LLC,                                       §
                                                   §
                                                   §
                        Plaintiff,                 §
                                                   §
VS.                                                §            CIVIL ACTION NO. H-20-712
                                                   §
GW RIDGE, LLC, et al.,                             §
                                                   §
                        Defendants.                §

                                               ORDER

        Strike, LLC’s motion to remand, (Docket Entry No. 3), is granted. As the court explained

in detail on the record at the March 6, 2020, hearing, there is no basis in the record to find diversity

jurisdiction. The defendants have alleged no other ground for federal jurisdiction and have not

met their burden to demonstrate jurisdiction upon removal. See Mumfrey v. CVS Pharm., Inc., 719

F.3d 392, 397 (5th Cir. 2013). The case is remanded to the 284th Judicial District Court of

Montgomery County, Texas.

        Strike’s emergency motion to extend the state court temporary restraining order pending

this court’s decision on the motion to remand, (Docket Entry No. 5), is denied as moot. Whether

to extend the temporary restraining order or grant other relief is for the state court to decide.

                        SIGNED on March 6, 2020, at Houston, Texas.


                                                _______________________________________
                                                                   Lee H. Rosenthal
                                                            Chief United States District Judge
